Citation Nr: 0701553	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  05-07 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for attention-deficit 
hyperactivity disorder (ADHD), also claimed as depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from February 2000 to 
January 2001.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.  In April 2005, a Travel Board hearing 
was held before the undersigned Veterans Law Judge.

In a statement received in March 2005 the veteran raised the 
issue of entitlement to service connection for 
gastroesophageal reflux disease (GERD).  This matter is 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the claims file reveals that the issue on appeal 
is not yet ready for appellate review.  At the April 2005 
Board hearing, the veteran indicated (hearing transcript, 
page 4) that she was to undergo a VA psychiatric examination 
in June 2005.  The Board notes that no such VA examination is 
of record.  Additional testimony given during the hearing 
also raises the question of whether all VA outpatient 
treatment records are associated with the claims file.  As 
such records are relevant to the issue on appeal, they must 
be obtained and associated with the claims file to ensure a 
complete record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board here notes that if a VA psychiatric examination 
dated subsequent to the April 2005 Board hearing is obtained, 
the RO must ensure that it addresses the matters presented by 
this appeal.  In particular, if upon review of any VA 
psychiatric examination obtained by this remand, the nature 
and etiology of the veteran's current psychiatric disability 
is unresolved (in other words, the examination does not 
addresses whether current psychiatric disorders are related 
to service), another VA examination should be scheduled.

Accordingly, the case is hereby REMANDED for the following:

1.  Any VA medical records pertaining to 
examination or treatment the veteran 
received for her psychiatric problems not 
already of record, to include a report of 
a June 6, 2005 examination, should be 
secured and associated with the claims 
file.  Specific among these are treatment 
records from VA facilities in Terre Haute 
and Bloomington, Indiana.  The RO should 
review all additional records received, 
and if they suggest further development 
(e.g. a VA examination with an opinion of 
etiology), arrange for such development.

2.  The RO should then readjudicate the 
claim.  If it remains denied, the veteran 
should be furnished an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





